DETAILED ACTION
Applicants’ arguments, filed 9 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Instant claim 1 has been amended to require that dry particles comprises 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. The examiner makes the following clarifications regarding this claim limitation.
The instant claims that the dry particles which comprise acetylsalicylic acid comprise 95% by weight or more of acetylsalicylic acid. The claim does not exclude the presence of non-acetylsalicylic acid containing carrier particles provided that the acetylsalicylic acid containing carrier particles comprise 95% by weight or more of acetylsalicylic acid.
The examiner has drawn the following drawing to further clarify this issue.

    PNG
    media_image1.png
    757
    1223
    media_image1.png
    Greyscale

This is particularly relevant in the art of dry powder inhalers. As relevant art in this regard, the examiner cites Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85). Kaialy et al. (hereafter referred to as Kaialy) is drawn to delivery of budenoside from a dry powder inhaler, as of Kaialy, page 74, title and abstract. The formulation delivered by Kaialy has budesonide in a size less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1, reproduced below.

    PNG
    media_image2.png
    239
    655
    media_image2.png
    Greyscale

However, the formulation of Kaialy also comprises lactose, which has a particle size much larger than that of budesonide, as of Kaialy, page 74, abstract.
If, purely en arguendo, acetylsalicylic acid were substituted in place of budesonide as the active ingredient, a method of using the resulting formulation would have been understood by the examiner to have met the claimed requirement that dry particles comprises 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. This is because the dry particles which comprise active agent would have comprised 95% or more by weight of acetylsalicylic acid had acetylsalicylic acid been substituted in place of budesonide. The claims do not exclude additional particles not containing active agent such as the lactose particles in Kaialy. This is because the “comprising” language of the instant claims does not exclude additional, unrecited elements. See MPEP 2111.03(I).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-27, 30-34, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1) in view of Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85).
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
As to claim 24, the claim requires a composition suitable for delivery from a dry powder inhaler. Bartus teaches a dry powder inhaler as of at least paragraph 0025.
As to claim 24, the claim requires that the dry particles comprise acetylsalicylic acid. Bartus teaches aspirin in paragraphs 0068 and 0072; this reads on the required aspirin.
For the purposes of this rejection, the examiner understands that Bartus does not teach the required particle size.
Kaialy et al. (hereafter referred to as Kaialy) is drawn to delivery of budenoside from a dry powder inhaler, as of Kaialy, page 74, title and abstract. The formulation delivered by Kaialy has budesonide in a size less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1, reproduced below.

    PNG
    media_image2.png
    239
    655
    media_image2.png
    Greyscale

However, the formulation of Kaialy also comprises lactose, which has a particle size much larger than that of budesonide, as of Kaialy, page 74, abstract.
Kaialy differs from the claimed invention because Kaialy does not teach acetylsalicylic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the acetylsalicylic acid particles in the size range taught by Kaialy. Both Bartus and Kaialy are drawn to delivering a drug using a dry powder inhaler for pulmonary administration. Additionally, Kaialy appears to teach that the combination of a small sized particle with the active agent along with a larger sized particle of lactose results in improved deposition in the lung. As such, the skilled artisan would have been motivated to have formulated the dosage used in the method of Bartus of acetylsalicylic acid in the taught by Kaialy of having small active particles with larger lactose particles for predictably delivery of the acetylsalicylic acid to the lungs with a reasonable expectation of success.
As to claim 24, the claims require a particle size of a mass median aerodynamic diameter of less than 5 µm. Kaialy teaches particle sizes of the acetylsalicylic acid of less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1. This is within the claimed particle size range.
As to claim 24, the claim requires that the particles comprise 95% by weight or more of acetylsalicylic acid. Kaialy teaches the presence of particles comprised entirely of active agent. Although Kaialy teaches lactose, which is not active agent, the lactose is present in a separate particle. This issue is discussed in greater detail in the above section entitled “Claim Interpretation.” Bartus also teaches particles that consist of the medicament, as of Bartus, paragraph 0027; this is understood to refer to particles having only the active agent and no other ingredients. 
As to claim 24, the claim is drawn to a method for treating thrombosis or reducing the risk of a thromboembolic event. Bartus does not teach that this is the usage of the method of Bartus. Nevertheless, something which is old (e.g. the method of Bartus in which acetylsalicylic acid is administered) does not become patentable upon the discovery of a new property (e.g. the ability to treat thrombosis or reduce the risk of a thromboembolic event). Additionally, as best understood by the examiner, the ability to treat thrombosis or reduce the risk of a thromboembolic event is a known property of acetylsalicylic acid, which is taught by Bartus. Additionally, according to MPEP 2112.01(I), a prior art device (or composition) reads on a claimed process if the prior art devices carries out the claimed process during normal operation. The skilled artisan would have expected that had the method of Bartus occurred with acetylsalicylic acid as the administered drug, that process would have reduced the risk of a thromboembolic event during its normal operation regardless of whether this feature was recognized by Bartus. The examiner further notes that this rationale also applies to instant claim 30.
As to claims 25, the claim requires a rapid mode of action such that the composition delivers at least 60% of the administered acetylsalicylic acid to systemic circulation of the subject within 15 minutes after administration. Bartus teaches a rapid mode of action for various drugs, as of Bartus, Figure 2A, which appears to teach the required dosage being administered by 15 minutes, albeit for a different drug other than acetylsalicylic acid.

    PNG
    media_image3.png
    364
    488
    media_image3.png
    Greyscale

 However, based upon the above-reproduced figure, the skilled artisan would have expected that the required amount of drug would have been administered by 15 minutes. The examiner takes the position that this argument also applies to claims 25-27.
As to claims 26-27, the skilled artisan would have expected that at least about 60%, 70%, or 80% of the acetylsalicylic acid would have reached systemic administration within about 15 minutes of administration of the method. See the above rationale relying on figure 2A of Bartus.
As to claim 30, this claim recites that the thromboembolic event is selected from myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke. The skilled artisan would have expected that the method of Bartus, with administered acetylsalicylic acid, would have reduced the risk of myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke even if this property was not recognized by Bartus.
As to claim 31, this claim is an independent claim reciting essentially the same subject matter as claim 24, except that the claim requires that the volume median geometric diameter, rather than the volume median aerodynamic diameter, is sized at less than 5 µm. The particle size of less than 2 µm, as taught by Kaialy, would have read on this requirement in the same manner that this particle size would have read on the requirements of claim 24.
As to claims 32-34, these claims are rejected for essentially the same reason that claims 25-27 are rejected.
As to claim 37, this claim recites that the thromboembolic event is selected from myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke. The skilled artisan would have expected that the method of Bartus, with administered acetylsalicylic acid, would have reduced the risk of myocardial infarction, deep venous thrombosis, pulmonary embolism, and thrombotic stroke even if this property was not recognized by Bartus.
As to claims 38-39, these claims are rejected for essentially the same reason that claims 25-27 and 32-34 are rejected.


Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments in applicant’s response on 9 May 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
As an initial matter, various arguments presented by applicant appear to be moot in view of the claim amendments, withdrawal of the previously applied rejection, and application of a new rejection by the examiner. As such, applicant’s arguments that are moot will not be addressed substantively in this response. Nevertheless, the arguments that are applicable will be addressed below.
As an initial matter, the instant claims have been amended to recite that the dry particles comprise 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. The interpretation of this requirement has been addressed by the examiner in the section above entitled “Claim Interpretation.” Briefly, Kaialy teaches the presence of particles composed entirely of active agent, though also with particles composed entirely of excipient in the same combination. The is understood to meet the claimed requirements; see the explanation above in the section entitled “Claim Interpretation.”
Applicant then presents additional arguments regarding particle size. On this issue, there appears to be conflicting teachings between references. Specifically, Morton (US 2008/0127972 A1) appears to teach that a particle size of 40 µm or greater is needed, as of paragraph 0023 of Morton, which is cited at the bottom of page 6 of applicant’s response. Bartus then appears to teach both disadvantages and advantages of particles sized less than 5 µm as compared with particles sized greater than 5 µm in paragraphs 0106-0107. Kaialy teaches that particles sized at less than 2 µm can be suitable for dry powder inhalation provided that separate, larger particles are present. On the whole, the examiner takes the position that, contrary to applicant’s argument that the art teaches away from particles sized less than 5 µm, the art actually provides conflicting teachings regarding which size is most desirable.
Applicant then cites Table 6 of Bartus, as of page 14, left column, bottom paragraph. This table is reproduced below.

    PNG
    media_image4.png
    189
    467
    media_image4.png
    Greyscale

There does not appear to be a dispute that the mass median aerodynamic diameters taught in this table are within the claimed range. However, applicant appears to argue that these particle sizes represent the size of the particle after it has been released from the inhaler, not the size of the particle in the inhaler itself. However, applicant does not appear to have provided support for this assertion, other than citing the Morton reference (which is a different reference) which suggests larger particles. Nothing in Bartus appears to clearly indicate that the size of the particles in the inhaler exceeds the size of the particles measured in Table 6 of Bartus.
Applicant then argues that in Example 3 of Bartus, the amount of active agent is at most 11.2% of the particle, whereas the claims require that the active agent be at least 95% of the particle, as of applicant’s response, page 7, second paragraph. This argument is not persuasive. Bartus teaches particles consisting of active agent, as of Bartus, paragraph 0027. This is understood to refer to particles that have the active agent and no other ingredient; see MPEP 2111.03(II) for a definition of the term “consist of.” Patents are relevant as prior art for all they contain, and are not limited to the examples therein. See MPEP 2123.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Bartus et al. (US 2003/0235537 A1). 
Claims 31-34 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Bartus et al. (US 2003/0235537 A1) and Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims. The conflicting claims are also silent with respect to the particle size.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
With regard to particle size, Bartus teaches particles with a MMAD of 1-3 µm, as of paragraphs 0026-0027. Kaialy teaches particles with a volume median geometric diameter of from less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1, as explained above.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the particles of the conflicting claims in the size range taught by Bartus and Kaialy. The conflicting claims are drawn to methods for administering acetylsalicylic acid via dry powder inhaler. While the conflicting claims are silent as to the appropriate particle size for administration via dry powder inhaler, the skilled artisan would have been motivated to have sized the particles of the conflicting range in the size range taught by Bartus and Kaialy for predictable delivery via dry powder inhaler with a reasonable expectation of success.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,488 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims and conflicting claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, conflicting claims 8 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,147 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,772,832 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,456 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating an inflammatory condition by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant and conflicting claims differ because the conflicting claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the conflicting claims would have resulted in the reduction of risk of a thromboembolic even if this was not the intended purpose of the method of the conflicting claims.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.



Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,058 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,815 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims and conflicting claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, conflicting claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 13, 23, and 26-29 of copending Application No. 15/701,257 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-34, and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27, 30-34, and 36-37 of copending Application No. 16/370,932 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing inflammation by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant and copending claims differ because the copending claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the copending claims would have resulted in the reduction of risk of a thromboembolic even if this was not the intended purpose of the method of the copending claims.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.



Claims 24-27, 30-34, and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/988,559 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.

Claims 24-27, 30-34, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/391,021.
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claim 16 teaches a capsule or blister.
The instant and copending claims differ because the copending claims require limitations not required by the instant claims, such as a stearate in copending claim 1. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims. As such, the subject matter of the copending claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.



Claims 24-27, 30-34, and 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/509,037 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using a capsule or blister, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule or a blister for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the capsule or blister of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims and copending claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, copending claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the double patenting rejections, as of applicant’s response, page 9, bottom paragraph. 
Applicant argues that Bartus does not teach the minimum 95% of active compound. This is not persuasive. Bartus teaches particles that consist of the active compound, as of Bartus, paragraph 0027.
Applicant argues that Bartus is silent regarding the particle size in the delivery device. This is not persuasive because applicant has not conclusively shown that the particle sizes taught by Bartus in the delivery device would have been larger than the particle sizes after the particles have left the delivery device.
Applicant then has provided arguments regarding the Morton reference. These are not persuasive as the Morton reference is not relied upon in the applied rejections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612